Citation Nr: 1505617	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-03 363A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include diagnoses of depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for anxiety and depression.  The Board has recharacterized the claim as one for an acquired psychiatric disorder to reflect consideration of all psychiatric diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2014, the Veteran had a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 1990 domestic stressor described by the Veteran is likely to be documented.  (See March 2011 Veteran report).  He indicated that the Fort Jackson Military Police made a report of the incident and that it resulted in his having to move off base and receive legally mandated counseling.  Additional search efforts are needed to verify this incident and obtain related counseling records.  

The Veteran has not been afforded a VA psychiatric examination.  He asserts that his psychiatric symptoms began in service and his treating psychologist (Dr. S.) indicated that such a relationship was possible and further development was needed in this regard.  Consequently, a VA psychiatric examination is necessary as detailed below.    

Lastly, at the October 2014 hearing, the Veteran reported that he had inpatient treatment for psychiatric symptoms in April 2014 and current VA and civilian psychiatric treatment.  It appears only VA treatment records through September 2010 have been considered.  (January 2013 statement of the case).  The Veteran submitted the May2014 discharge report for his recent hospitalization, but the admission and clinical notes are not of record.  To ensure a complete record is available for review, an additional request for private medical records and VA treatment records is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorizations from the Veteran, obtain records from the following providers:
(a) Southeast Alabama Medical Center Behavioral Medicine Unit from April 30, 2014 to May 16, 2014 (see Board Hearing Transcript (Tr.) at 22; see also May 2014 Discharge Instruction Sheet); and
(b) Dr. Tessema (see Board Hearing Tr. at 21).

2.  Obtain all VA records dated since September 2010.

3.  Obtain the March 1990 incident report by the Fort Jackson, South Carolina Military Police.  Also, place an additional search request covering Fort Jackson Military Police reports from 1990 and 1991, if the initial request is unsuccessful.  Document all correspondence and responses.  If such an incident is confirmed, request all legally mandated counseling records.  

4.  Then schedule the Veteran for a VA psychiatric examination with an appropriately qualified examiner.  The record must be made available and reviewed by the examiner in conjunction with the examination.

The examiner is to conduct a mental status interview with any clinical testing deemed appropriate.  The examiner is advised that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria must be considered for examination purposes.  Although the Veterans Benefits Administration now utilizes DSM-5, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).

The examiner must consider whether the previously diagnosed PTSD, anxiety and depression are considered current disabilities for adjudication purposes.  This is because any psychiatric diagnosis manifesting since the April 2010 claim counts as a current disability, even if it subsequently resolves.  If the examiner rejects any of these diagnoses in the report, he or she must provide a detailed explanation.  

For the anxiety and depression diagnosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that anxiety and depression had its clinical onset in service or is otherwise related to active duty.  The examiner must carefully consider the Veteran's reports of stressful experiences in service and reasoning for not seeking mental health treatment in formulating an opinion.  

If and only if sufficient corroborating evidence of a stressor is shown by official department records, the examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed PTSD is related a verified in-service stressor.  

The examiner must provide a supporting rationale for all opinions.  The Veteran's reports of symptoms must be considered.  The examiner cannot reject the Veteran's subjective reports of in-service symptoms based solely on an absence of contemporaneous treatment.  All of the Veteran's reports must be considered in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4.  Following the completion of the requested actions and any additional development deemed necessary, readjudicate the claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

